Citation Nr: 1725075	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-21 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel
INTRODUCTION

The Veteran had active military service in the United States Army from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran was previously denied service connection for bilateral hearing loss in April 2004.  In June 2015, the Board found new and material evidence sufficient to re-open the claim.  Thereafter, the claims of entitlement to service connection for hearing loss and fibromyalgia were remanded for further development.  A February 2016 supplemental statement of the case (SOC) continued the denial of the claims.

VA and private treatment records were added to the record after the issuance of the February 2016 supplemental SOC following certification of the issues to the Board.  This additional evidence related primarily to the Veteran's neck and knee conditions.  To the extent it discussed the Veteran's hearing loss and fibromyalgia claims, it did not address the issues at dispute, namely whether the Veteran has hearing loss for VA purposes in the right ear and whether a nexus to service exists for hearing loss in the left ear.  Thus, the Board finds that this additional evidence is neither relevant such that the issuance of a supplemental SOC was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver is necessary as set forth in 38 C.F.R. § 20.1304(c).

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel Board hearing; a transcript of the proceeding is of record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a right ear hearing disability for VA compensation purposes.

2.  Left ear hearing loss was not present in service, was not manifested to a compensable disabling degree within the first year after the Veteran completed his service, and is not shown to be related to his military service.


CONCLUSIONS OF LAW

1.  The claim for service connection for right ear hearing loss has no legal merit.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria establishing entitlement to service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385, 4.85 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 
VCAA compliant notice was provided to the Veteran via a June 2010 letter sent prior to the August 2010 rating decision on appeal.  Additionally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), post-service VA and private treatment records, Social Security Administration records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Legal criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Consequently, VA may favor one medical opinion over another, provided an adequate basis is provided.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Organic diseases of the nervous system, such as sensorineural hearing loss, are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  

Factual background

A review of the Veteran's STRs discloses no assessment of hearing loss during service.  Upon entrance, an audiological evaluation in July 1974 measured pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

The authorized audiological evaluation upon separation in April 1977 measured pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
x
0
LEFT
0
0
0
x
0

Upon separation, the Veteran stated that there were no significant changes in his health since the July 1974 examination, other than issues with his knees and right arm.  Upon VA examination in September 1977, the Veteran's air and bone conduction was found to be within normal range.  A finding of hearing loss was declined. 

In October 1999, VA treatment records reflect that the Veteran was seen for an audiological evaluation.  His hearing was deemed within normal limits to 3000 Hertz, with mild sensorineural hearing loss noted above 3000 Hertz.  His speech recognition was excellent on the right and good on the left.  

In March 2003, the Veteran underwent another VA audiological evaluation.  He reported that he first noticed a decrease in his hearing over the previous year.  He was diagnosed with moderate to mild sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear. 

In February 2004, he was seen for an annual hearing test.  The results found hearing within normal limits through 2000 Hertz in the left ear and through 4000 Hertz in the right ear.  The audiologist noted that the configuration and degree of the Veteran's hearing loss was in poor agreement with the March 2003 results and better aligned with the October 1999 results.  The Veteran was advised that his hearing sensitivity was largely within normal limits through the audible frequency range.  He agreed to hold off on amplification and was scheduled for testing the following year.

The Veteran's annual hearing evaluation was conducted in April 2006.  He reported no evident changes since 2005.  In his left ear, the audiologist noted good masked word recognition ability and hearing within normal limits through 2000 Hertz, with moderate sensorineural hearing loss beginning at 3000 Hertz.  In his right ear, excellent masked word recognition ability was noted, with hearing within normal limits through 6000 Hertz. 

In August 2009, the Veteran was seen for another VA audiology consult.  He noted that his left side had been positioned to an open window near the flight line when he worked at an airfield during service.  An audiogram showed hearing within normal limits up to 4000 Hertz in the right ear and up to 2000 Hertz in the left ear, with moderate to severe sensorineural hearing loss in the left ear starting at 3000 Hertz.

The Veteran underwent a VA examination in August 2009 in conjunction with his hearing loss claim.  He described difficulty hearing women's voices and in noisy situations.  He reported no pre-military or occupational noise exposure; military noise exposure included working on the airfield and around helicopters and aircraft.  Recreational noise exposure due to hunting was noted.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
25
LEFT
20
20
20
40
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The resulting diagnosis was normal hearing in the right ear and moderate to moderately severe general hearing loss in the left ear.

In July 2010, the Veteran underwent another VA examination in conjunction with his hearing loss claim.  He reported decreased hearing in the left ear from the time he was in the military.  Noise exposure in the military was noted due to airplanes, helicopters, the firing range, and heavy vehicles.  Post-service occupational noise exposure was noted due to his work as a welder and pipe fitter for several years.  Recreational noise exposure included hunting approximately 20 years prior.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
25
20
25
55
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 80 percent in the left ear.  The examiner stated that the right ear was within normal limits, while the left ear experienced moderate to moderately severe sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not due to service as the April 1977 evaluation found his hearing within normal limits.

In December 2015, an addendum medical opinion was obtained regarding the Veteran's hearing loss.  The examiner addressed the Board's remand instructions regarding a threshold shift in service.  After thorough review of the claims file, she stated that the Veteran had excellent hearing in both ears at the time of separation and that there was no decrease in hearing compared to the measurements upon enlistment in 1974.  She explained that noise exposure does not necessarily mean there will be resulting hearing loss.  In her opinion, the evidence supported the fact that the high frequency left ear hearing loss was not due to the military; she stated it was possibly due to post-service noise exposure from hunting.

Analysis

The Veteran asserts that he developed bilateral hearing loss as a result of his exposure to loud noise during his military service.  

The evidence of record confirms that the Veteran had four years of active service in the Army serving as a flight operations coordinator and airplane dispatcher.  Such duty would, by necessity, involve exposure to loud noise.  Thus, the Veteran's exposure to hazardous noise levels is conceded in this case.  38 U.S.C.A. § 1154.  

Before service connection may be granted for a hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Right ear hearing loss

Under the standards established 38 C.F.R. § 3.385, there is no indication of a right ear hearing loss disability during service, at separation, and after service.  Every evaluation since February 2004 has found the Veteran's right ear hearing to be within normal limits through 4000 Hertz.  At the Veteran's most recent audiometric evaluation in July 2010, he had a decibel threshold in the right ear of 20, 20, 20, 25, and 25 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively; he had speech recognition ability in the right ear of 94 percent.  These findings do not meet the criteria of 38 C.F.R. § 3.385 for service connection for right ear hearing loss.  The findings from the August 2009 VA examination also fail to meet the criteria for right ear hearing loss.

The Board notes the October 1999 and March 2003 VA treatment records which indicate the Veteran was diagnosed with mild to moderate sensorineural hearing loss in the right ear.  However, the records do not reflect the details of a puretone audiometry test with a controlled speech discrimination test, as required by 38 C.F.R. § 4.85 for an examination to determine the level of hearing impairment for VA purposes.  As these results are inadequate and rebutted by multiple, more recent evaluations containing sufficient data for application of the required criteria, the Board affords the earlier indications of right ear hearing loss no consideration.

Accordingly, as 38 C.F.R. § 3.385 prohibits a finding of a hearing disability where the requisite hearing status is not met, Hensley v. Brown, 5 Vet. App. 155, 157-164 (1993), the Veteran's right ear hearing loss (as documented in the report of examination in July 2010) does not constitute a "presently existing disability," for which service connection may be granted.  Degmetich v. Brown, 104 F.3d 1328, 1332, (Fed. Cir. 1997) (upholding the Secretary's interpretation of 38 U.S.C. § 1131 to require a presently existing disability, and concluding that such a requirement comports with the other provisions of the statute as a whole); see 38 U.S.C.A. § 1110 (to the same effect).  As a consequence, in a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430; see also Cacalda v. Brown, 9 Vet. App. 261, 265 (1996).  Accordingly, as a matter of law, the Veteran's claim of service connection for right ear hearing loss has no legal merit, and it must be denied.

Left ear hearing loss

The Board notes that the Veteran currently has left ear hearing loss that reaches the level of a disability for VA purposes under 38 C.F.R. § 3.385, as diagnosed in the July 2010 VA examination report.  However, as explained herein, the Board finds that service connection for left ear hearing loss is not warranted.  

The Veteran is competent to report hearing-related symptoms he has experienced because this requires only personal knowledge, not medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to opine on the complex medical question of etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1372.  

Given the complexity of the medical issues at hand, the VA examiners' collective opinions are given significant weight in regard to the nexus between the symptoms described by the Veteran and the in-service noise exposure.  The December 2015 examiner's opinion relating the current hearing loss to post-service noise exposure is considered probative, as it is uncontroverted by any evidence of record, apart from the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  The examiner, an audiologist, explained that the Veteran had excellent hearing in both ears upon separation in 1977; she further explained that there was no decrease in his hearing during service.  In response to the article submitted by the Veteran regarding hearing loss, the examiner noted that exposure to noise does not necessarily mean hearing loss will occur.  She cited the Veteran's report that he first noticed a decrease in his hearing abilities in approximately 2002.  She ultimately opined that his hearing loss was not due to the military, to include delayed onset, but possibly due to noise exposure from post-service hunting.

The Board has considered the medical article on the subject of hearing loss submitted by the Veteran; however, it does not reference the specific facts particular to his case.  An attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  See e.g. Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  As such, the Board finds that the general and speculative nature of the internet article submitted by the Veteran renders it unpersuasive in establishing a nexus between the current hearing loss and his noise exposure in service.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board also notes that the Veteran's hearing loss cannot be service connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309.  The presumption for chronic diseases, including sensorineural hearing loss, deals with three presumptions: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis within a year of separation; or 3) continuity of symptomatology.  As described above, there was no diagnosis of hearing loss in service and the Veteran's separation examination reflects hearing within normal limits.  

Additionally, the record does not contain a diagnosis of hearing loss within a year of separation or evidence weighing in favor of continuity of symptomatology.  Although the Veteran reported decreased hearing in the left ear since the time he was in the military during the July 2010 VA examination, this is in conflict with his March 2003 statement for treatment purposes indicating that he first noticed decreased hearing in approximately 2002.  Because the Veteran's current statements regarding the onset of his hearing loss, made in connection with his pending claim for VA benefits, are inconsistent with his treatment records compiled for the purposes of obtaining medical care, the Board finds that his lay statements on this issue cannot be deemed credible.  See Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  Thus, to the extent the Veteran has implied entitlement due to a chronic disease, such a contention would be inconsistent with the competent and probative evidence of record.  Accordingly, service connection is not warranted on a presumptive basis. 

Based upon the above, the Board concludes that the most competent and credible evidence of record weighs against a finding that the Veteran's left ear hearing loss is related to his military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the claim of entitlement to service connection for fibromyalgia.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the June 2015 remand, the Board sought an addendum medical opinion to address evidence submitted by the Veteran reflecting that trauma can cause fibromyalgia.  In December 2015, an addendum opinion was obtained; the examiner stated only that the Veteran's in-service injury occurred in 1976 with fibromyalgia symptoms developing in the early 1990's.  Therefore, the examiner opined the fibromyalgia was not related to the in-service injury.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data and the medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Here, the examiner provided a conclusion without any explanation.  The examiner did not address the medical articles submitted by the Veteran or discuss the significance of the Veteran's injury in service in regard to the onset of fibromyalgia.  He merely re-stated the timeline of the in-service injury and the onset of the fibromyalgia symptoms.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 270-71   (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance). There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); such is not the case here.

The December 2015 opinion does not substantially comply with the Board's June 2015 remand directives.  The examination report does not contain an opinion supported by a clear rationale with a discussion of the facts and medical principles surrounding the medical literature submitted by the Veteran indicating that fibromyalgia could result from trauma, such as his in-service injury.  Therefore, another addendum opinion must be obtained to ensure compliance with the remand directives.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the July 2010 VA examination report that addresses whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia is etiologically related to his military service, to include trauma due to his documented in-service fall.  The claims file, to include a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is requested to address the following:

a)  In light of the Veteran's submission of medical articles from the Internet titled Does trauma cause fibromyalgia? (Pro And Con) by Internal Medicine News, Causes by the Mayo Clinic staff, and Definition by the Mayo Clinic staff, which note that trauma can cause fibromyalgia, and based on a review of the file, please state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia is etiologically related to trauma due to his documented fall from a horse and/or fall from a truck during service. 

In the making the above assessment, the examiner is asked to discuss whether there is a medically sound basis to attribute the Veteran's fibromyalgia to the documented in-service fall and injuries.  The examiner must discuss the underlying reasoning or rationale supporting his or her opinion, whether favorable or unfavorable to the claim, and, if necessary, citing to specific evidence in the file supporting conclusions.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for fibromyalgia.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


